Citation Nr: 1333934	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar, right cheek.

2.  Entitlement to an initial compensable rating for a scar, right lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine, C4-C5.

4.  Entitlement to service connection for drug and alcohol dependency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision and a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system reveals the Veteran's October 2013 appellate brief.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The issues of entitlement to an initial compensable rating for a scar, right cheek, entitlement to an initial compensable rating for a scar, right lower extremity, and  entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine, C4-C5, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 28, 2009, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that a withdrawal of his claim for entitlement to service connection for drug and alcohol dependency was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, concerning the issue of entitlement to service connection for drug and alcohol dependency, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In an August 2009 written statement, the Veteran indicated that he wished to withdraw his appeal as it relates to entitlement to service connection for drug and alcohol dependency.  Thus, the Board finds the Veteran withdrew his appeal as to the issue of entitlement to service connection for drug and alcohol dependency.  There remain no allegations of errors of fact or law for appellate consideration; accordingly, the Board does not have jurisdiction to review this issue and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for drug and alcohol dependency is dismissed.


REMAND

A remand is necessary for additional evidentiary development.  The Veteran stated that his Social Security Administration (SSA) disability benefits case was reopened and is pending.  See Veteran's VA Form 9, June 2009.  The RO made no attempts to obtain the Veteran's new SSA disability benefits decision.  As there is no copy of the SSA decision in the record, it is unclear whether the SSA records include information relevant to the Veteran's current claims.  Therefore, upon remand it is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the most recent treatment records from the Miami VAMC are dated from June 2009.  Accordingly, on remand, records of any ongoing VA treatment for the Veteran's scars and cervical spine, should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

After the Veteran's SSA records and updated VA medical treatment records are obtained, the RO should schedule the Veteran for new VA scars and cervical spine medical examinations.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated pertinent medical treatment records 
from the Miami VAMC since June 2009 to present.

2. Contact SSA and request a copy of the administrative 
decision from the Veteran's 2009 reopened disability benefits case, as well as all underlying evidence and information relied upon in rendering such decision.

3. After completing the foregoing, schedule the Veteran 
for a VA scars examination to ascertain the current severity of his service-connected scars on his right cheek and right lower extremity.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  

The examination should include color photographs of the affected areas.  The examiner should provide the measurements of the Veteran's scars, and indicate whether they are deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or cause limitation of motion, and any other symptomatology associated with the scars. 

Regarding the Veteran's right cheek scar, the examiner should note whether it is: (1) 5 or more inches (13 or more cm.) in length; (2) at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour elevated or depressed on palpation; (4) adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

If possible, the examiner should also consider any additional functional loss on use due to pain, instability or residuals of any associated muscle or nerve injury.

A complete rationale should be given for all opinions and conclusions expressed.  In providing the opinion, the examiner should address the significance of the Veteran's March 2010 statement that the scars on his right cheek and right lower extremity cause him pain, discomfort, skin irritation and nerve damage.

4. After completing the foregoing, schedule the Veteran 
for a VA cervical spine examination to ascertain the current severity of his service-connected cervical spine disability.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  

a)  All indicated tests and studies should be performed, including repetitive motion testing and range of motion studies in degrees. 

b) The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees.  The report must specify the degree at which pain begins and the degree at which pain effectively prevents further motion.  

c)  The examiner should state whether the Veteran's cervical spine is:  (i) currently in a flare-up; (ii) the frequency of such flare-ups, including whether such is intermittent/unpredictable and any specific periods during which a flare-up will occur; (iii) what symptomatology is associated/exacerbated by the Veteran's flare-ups; and 
(iv) whether such flare-ups additionally limit the Veteran's functional impairment of his cervical spine.  

If the Veteran is not currently in a flare-up, the examiner should attempt to estimate the additional limitation of motion and functional limitation the flare-ups have on the Veteran's cervical spine.

d)  The examiner should evaluate any objective neurologic abnormalities associated with the Veteran's cervical spine disability.  The December 2008 Miami VAMC records show the Veteran is suffering from radiculitis associated with his cervical spine condition.  Upon examination, if associated radiculitis is shown, the examiner should opine whether it results in complete paralysis or mild, moderate or severe incomplete paralysis.

A complete rationale should be given for all opinions and conclusions expressed.  

 5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


